ELLIS, Judge.
For the reasons set forth in the case of Falgout, et al. v. Falgout, et al., 251 So.2d 424 (La.App. 1 Cir. 1971), we find the Terrebonne Parish Police Jury to be liable for damages suffered by plaintiff herein.
We also note that Barney Falgout, made a defendant herein, is plaintiff’s husband, and suit was properly dismissed as to him on exceptions for that reason.
Anne Stender Falgout suffered severe cuts and lacerations on her forehead and around her mouth. She suffered a severe fracture of her left wrist, cracked two ribs, and had some teeth broken. She was hospitalized from December 17 until December 24, 1965, for the immediate effects of the accident. She missed two months work as a teacher, and testified that she was considerably embarrassed by her appearance when she returned to work. She was operated on in August, 1966, by a plastic surgeon, for her facial scars. The facial scarring was initially severe, and detracted from her appearance, particularly the scarring of the lower lip. As a result of the surgery, the scars, although discern-able, were no longer seriously disfiguring by the time of the trial. She suffered no other residual disability from her injuries. The district judge awarded her $18,000.00 for all of her injuries.
*428After reviewing the foregoing, we find that the award made is not so far out of line with awards made in similar cases as to constitute an abuse of the great discretion allowed the trial judge.
The judgment is affirmed. Terrebonne Parish Police Jury is to pay all costs for which they are liable under the law.
Affirmed.